Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-5 is the inclusion therein of the limitations of determining, based on the image recording data, a non-usage ratio that is a ratio of a number of unused nozzles in a last pass of the plurality of passes to a total number of the plurality of nozzles arranged in the conveyance direction, the unused nozzles including a most upstream nozzle in the conveyance direction and nozzles continuously arranged from the most upstream nozzle toward downstream in the conveyance direction; determine, based on the image recording data, a second movement distance in a particular pass which is recorded before the last pass, the second movement distance being a movement distance of the carriage assuming that the particular pass is recorded without using nozzles of a first ratio, the first ratio being smaller than or equal to the non-usage ratio; and in response to determining that the second movement distance is shorter than the first movement distance, perform image recording of the particular pass without using the nozzles of the first ratio. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No. 2003/0184609 to Bates et al. (¶ [0007], [0011]; claim 10) is considered to be the closest prior art which discloses printing on the print medium using multiple pass printing, including the repetitive sub-steps of: advancing the print medium in an advance direction a predetermined amount; and printing on the print medium with the printhead in an area corresponding to said predetermined amount; determining an end of printable area on the print medium in said advance direction; and printing on the print medium using adjusted multiple pass printing, dependent upon said determination of said end of printable area, including the repetitive sub-steps of: advancing the print medium in said advance direction a minimum reliable move amount, said minimum reliable move amount being less than said predetermined amount; and printing on the print medium with the printhead in an area corresponding to said minimum reliable move amount.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853